EXHIBIT 21.1 List of Subsidiaries Subsidiary State or Jurisdiction of Incorporation or Organization SCPDistributorsLLC Delaware Superior CommerceLLC Delaware Splash Holdings, Inc. Delaware AllianceTrading,Inc. Delaware SCPAcquisitionCo.LLC Delaware SuperiorPool ProductsLLC Delaware SCPInternational,Inc. Delaware Pool Development LLC Delaware Horizon Distributors, Inc. Delaware POOLCORP Financial Inc. Delaware POOLCORP Financial Mortgage LLC Delaware Poolfx Supply LLC Delaware Cypress, Inc. Nevada SCPPoolHoldingsB.V. Netherlands SCPPoolB.V. Netherlands SCP(UK)HoldingsLimited United Kingdom SCP(UK)Limited United Kingdom Garden Leisure Products Limited United Kingdom The Swimming Pool Warehouse Limited United Kingdom Cascade Swimming Pools Limited United Kingdom Norcal Pool Supplies Limited United Kingdom BoninConsultoresEServicosLDA Portugal SCP Pool Portugal LDA Portugal SCP Pool Distributors Spain S.L. Spain SCP Europe SAS France SCP FranceSAS France SCP Italy S.r.l. Italy SCP Benelux SA Belgium SCP Germany GmbH Germany SCPDistributorsCanada Inc. Ontario SCP Mexico S.A. de C.V. Mexico
